DETAILED ACTION
This communication is a non-final office action on the merits on patent application 117/197540, attorney docket 7743-004DIV. 17197540 was filed 03/10/2021, is a division of 16341381 which was filed 04/11/2019, now U.S. Patent #10991578. 16341381 is a national stage entry of PCT/EP2017/075298 which has an international Filing Date of 10/05/2017, and claims foreign priority to 16194622.3, filed 10/19/2016 assigned to Hexagem AB. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14  are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “reforming the nanowire structures to redistribute semiconductor material” semiconductor material lacks antecedent.  It is not clear whether the III Nitride material is the semiconductor material or some other material is being reformed.
Claims 3 and 4  recite a (radial m-plane surfaces”) it contradictory to have a radial plane surface.
Claim 13 recites a component surface. it is not clear the meets and bounds for such a surface.
Claims 2-14 depend from rejected claims and carry the same defect.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or make obvious the method which include reforming material from the nanowire to create a coherent layer as required by claim 1. Claims 2-14 depend from claim 1 and carry the same novel method limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893